Appeal by the defendant from a judgment of the Supreme Court, Kings County (Holdman, J.), rendered February 23, 2007, convicting him of robbery in the first degree (three counts), upon a jury verdict, and sentencing him as a second violent felony offender to three determinate terms of imprisonment of 25 years, the first two to run concurrently and the third to run consecutively.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by reducing the consecutive determinate term of imprisonment on the third count of robbery in the first degree from 25 years to 15 years; as so modified, the judgment is affirmed.
The defendant received meaningful representation of counsel (see People v Benevento, 91 NY2d 708, 712 [1998]; People v Baldi, 54 NY2d 137 [1981]).
The sentence was excessive to the extent indicated herein.
The defendant’s remaining contentions either are without merit or do not require reversal. Fisher, J.P., Dillon, Dickerson and Eng, JJ., concur.